DETAILED ACTION
Claims 1-14 are pending. 
The Applicant has amended the independent claims; however their scope is unchanged. The examiner has maintained the grounds of rejection used in the last office action.
This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Johansson et al., US Pub. 2018/0049107 (hereinafter Johansson).

With respect to claim 1, Shen teaches a method (fig. 1-4) comprising:
receiving a system information block (fig. 1, [0018], “step 102: The terminal receives a dynamic SIB”); and 
in response to receiving the system information block, starting a timer corresponding to the system information block (fig. 1, steps S104 and S108; [0018], “Step 104: If a dynamic SIB that is the same as the received dynamic SIB is not saved locally, the terminal saves the dynamic SIB locally and turns on the validity timer of the dynamic SIB” [……….] S108: The received dynamic SIB is saved locally, and the validity timer of the locally-saved received dynamic SIB is turned on”;
discarding the system information block a predetermined time after the timer is started ([0021], “Preferably, after the validity timer of the dynamic SIB saved locally by the terminal expires, the terminal deletes the dynamic SIB whose validity timer expires, and sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”; [0026], “If the validity timer of the dynamic SIB expires, the timed-out dynamic SIB becomes invalid, the contents of the dynamic SIB are deleted, and the value of the re-receive tag of the dynamic SIB is set to be valid”); and
in response to the discarding the system information block, reacquiring the discarded system information block ([0021], “after the validity timer of the dynamic SIB saved locally by the terminal expires, the terminal deletes the dynamic SIB whose validity timer expires, and sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”, in response to the discarding, setting the value of the re-receive tag to valid is an implicit request or indication that the discarded SIB needs to be received once again; see also [0032]-[0033]).
Shen teaches discarding the system information block a predetermined time after the timer has started, and in response to the discarding, reacquiring the discarded system information block. This reacquiring of discarded SIBs is based on the terminal reading the broadcast channel (i.e. the BCH transmission channel), at a time required by the serving cell, for all those SIBS whose re-received tags are valid. The only difference with the claim is the manner of reacquiring the discarded SIB.  In Shen, the discarded SIB is re-received via the BCH transmission channel, instead of an explicit “on demand” request. Thus, Shen is silent on “transmitting a request to reacquire the system information block and the system information block is provided on demand”).
However, Johansson teaches transmitting a request to reacquire the system information block and the system information block is provided on demand (figs. 3-5; [0033], “In step 511, eNB 502 transmits an SI list with SI acquisition information to UE 501. The SI list refers to a plurality of SI information elements, and indications on how the UE can acquire each SI information element. In step 512, upon receiving the SI list, UE 501 determines whether a required SI information element needs to be explicitly requested on-demand. If on-demand SI request is needed, then in step 513, UE 501 may trigger a RACH procedure to send the SI request”; [0034], “……In step 514, eNB 502 sends an immediate response to the request, with the SI information element delivered back to UE 501 via unicast/broadcast”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shen system to include the feature “transmitting a request to reacquire the system information block and the system information block is provided on demand”, as disclosed by Johansson because it provides a method for the reduction of system information broadcast overhead (See Johansson: para [0006]).


With respect to claim 8, Shen teaches an apparatus (fig. 1-4, UE/terminal) comprising:
a receiver (figs. 1-4, a UE/terminal configured to receive must have a receiver) that receives a system information block (fig. 1, [0018], “step 102: The terminal receives a dynamic SIB”); and 
a processor (figs. 1-4, UE must have a processor for execution of the method outlined in figs. 1-2)  that:
in response to receiving the system information block, starts a timer corresponding to the system information block (fig. 1, steps S104 and S108; [0018], “Step 104: If a dynamic SIB that is the same as the received dynamic SIB is not saved locally, the terminal saves the dynamic SIB locally and turns on the validity timer of the dynamic SIB” [……….] S108: The received dynamic SIB is saved locally, and the validity timer of the locally-saved received dynamic SIB is turned on”; and
discards the system information block a predetermined time after the timer is started ([0021], “Preferably, after the validity timer of the dynamic SIB saved locally by the terminal expires, the terminal deletes the dynamic SIB whose validity timer expires, and sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”; [0026], “If the validity timer of the dynamic SIB expires, the timed-out dynamic SIB becomes invalid, the contents of the dynamic SIB are deleted, and the value of the re-receive tag of the dynamic SIB is set to be valid”); and
a transmitter (figs. 1-4, a UE/terminal configured to transmit must have a transmitter),

sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”, in response to the discarding, setting the value of the re-receive tag to valid is an implicit request or indication that the discarded SIB needs to be received once again; see also [0032]-[0033]).
Shen teaches discarding the system information block a predetermined time after the timer has started, and in response to the discarding, reacquiring the discarded system information block. This reacquiring of discarded SIBs is based on the terminal reading the broadcast channel (i.e. the BCH transmission channel), at a time required by the serving cell, for all those SIBS whose re-received tags are valid. The only difference with the claim is the manner of reacquiring the discarded SIB.  In Shen, the discarded SIB is re-received via the BCH transmission channel, instead of an explicit “on demand” request. Thus, Shen is silent on “transmitting a request to reacquire the system information block and the system information block is provided on demand”).
However, Johansson teaches transmitting a request to reacquire the system information block and the system information block is provided on demand (figs. 3-5; [0033], “In step 511, eNB 502 transmits an SI list with SI acquisition information to UE 501. The SI list refers to a plurality of SI information elements, and indications on how the UE can acquire each SI information element. In step 512, upon receiving the SI list, UE 501 determines whether a required SI information element needs to be explicitly requested on-demand. If on-demand SI request is needed, then in step 513, UE 501 may trigger a RACH procedure to send the SI request”; [0034], “……In step 514, eNB 502 sends an immediate 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shen system to include the feature “transmitting a request to reacquire the system information block and the system information block is provided on demand”, as disclosed by Johansson because it provides a method for the reduction of system information broadcast overhead (See Johansson: para [0006]).


With respect to claims 2 and 9, Shen teaches herein receiving the system information block comprises receiving a plurality of system information blocks (fig. 1-2, the SIB is a dynamic SIB that is received by the UE, from the BCH channel, a plurality of times; in Fig. 2 and para [0029]-[0034], the dynamic SIB is received from the BCH multiple times during cell selection, reselection and also after residing in the cell (i.e., a plurality of SIBs are received); [0028], SIB7 and SIB8).


With respect to claims 3 and 10, Shen teaches further comprising, in response to receiving the plurality of system information blocks, starting a corresponding timer corresponding to each system information block of the plurality of system information blocks ([0013], a validity timer is turned on for each dynamic SIB received; in Fig. 2 and para [0029]-[0034], a validity timer is turned on at step 201 (during cell selection and reselection) and for subsequent dynamic SIBs received during the time that the UE is residing in the cell).


With respect to claims 4 and 11, Shen teaches further comprising discarding each system information block of the plurality of system information blocks the predetermined time after the corresponding timer is started ([0021], “Preferably, after the validity timer of the dynamic SIB saved locally by the terminal expires, the terminal deletes the dynamic SIB whose validity timer expires, and sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”, each SIB whose validity timer has expired must be received again; fig. 2, step 202, “clear the contents of the dynamic SIB” upon validity timer of the dynamic SIB expiring –in fig. 2, the process involves receiving a plurality of dynamic SIBs on BCH, in step 203, “all the dynamic SIBS whose re-receive tags are valid are taken as the received objects”, each SIB is discarded upon the expiration of its validity timer and must be re-received).



With respect to claims 6 and 13, Shen teaches wherein discarding the system information block comprises deleting the system information block ([0021], “Preferably, after the validity timer of the dynamic SIB saved locally by the terminal expires, the terminal deletes the dynamic SIB whose validity timer expires, and sets the value of the re-receive tag of the dynamic SIB whose validity timer expires to be valid, wherein the valid value of the re-receive tag indicates that the dynamic SIB has become invalid, and the terminal needs to receive the dynamic SIB whose validity timer expires again”, each SIB whose validity timer has expired must be received again; fig. 2, step 202, “clear the contents of the dynamic SIB” upon validity timer of the dynamic SIB expiring –in fig. 2, the process involves receiving a plurality of dynamic SIBs on BCH, in step 203, “all the dynamic SIBS whose re-receive tags are valid are taken as the received objects”, each SIB is discarded upon the expiration of its validity timer and must be re-received).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Johansson and further in view of Yan et al., US Pub. 2016/0174135 (hereinafter Yan).

With respect to claims 7 and 14, Shen in view of Johansson is silent on “wherein a validity of the system information block is based on a radio access network area inside of a public land mobile network area corresponding to the system information block”.
However, Yan teaches wherein a validity of the system information block is based on a radio access network area inside of a public land mobile network area corresponding to the system information block ([0022], “If the area scope for an SIB is the PLMN level, then a UE considers the SIB to be valid only within the PLMN in which the SIB was received. If the area scope of an SIB is at the Equivalent PLMN level, a UE considers the SIB to be valid within the PLMN in which the SIB was received, and other PLMN(s) indicated to be equivalent to the given PLMN”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Shen-Johansson system to include the feature “wherein a validity of the system information block is based on a radio access network area inside of a public land mobile network area corresponding to the system information block”, as disclosed by Yan because it enables the area scope to be at the public land mobile network (PLMN) level and a UE considers the SIB to be valid only within the PLMN in which the SIB was received (See Yan: [0022]).

	


 Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Johansson and further in view of Kota et al., US Pub. 2018/0167911 (hereinafter Kota).

With respect to claims 5 and 12, Shen in view of Johansson is silent on “wherein the predetermined time comprises three hours”.
However, Kota teaches wherein the predetermined time comprises three hours ([0063], as stated, the LTE UEs are configured with a validity timer of 3 hours; however, the setting of the validity timer is implementation dependent and is based on the mobility pattern of the UE).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Shen-Johansson system to include the feature “wherein the predetermined time comprises three hours”, as disclosed by Kota because the skipping (or avoiding) of frequent decoding of SIBs by the UE improves performance of the UE as the UE does not have to decode the SIBs frequently and instead may read (e.g., retrieve) the relevant SIB information from the SIB database (See Kota: para [0058]).


Pertinent references
The reference, Kim et al., US Pub. 2020/0305197 also teach the new feature “transmitting a request to reacquire the system information block if the system information block is provided on demand”.   Specifically, fig. 11 and para [0161], teach “…….Meanwhile, when the UE requests the SI transmission through the RACH procedure, the UE should perform the RACH procedure based on out-of-date SI to obtain the updated SI because the UE does not have the updated SI.  When the UE performs the RACH procedure based on the out-of-date SIB, RACH resources available for the UE can be determined in advance (S1110)….”.   An out-of-date SI can be interpreted as a discarded SIB since it will no longer be used by the UE.



Response to Arguments
 The amendments to the claims is merely a rearrangement of words and does not change the scope of the claims.  Accordingly, the examiner has maintained the grounds of rejection used in the last office action and provides the following counter arguments.

Note: During the prior interview of 1/20/2021 (see interview summary on the record, dated 1/27/2021), the applicant’s main argument then and now in the later filed subsequent Applicant Arguments/Response, dated 1/21/20121, remains the same. The main argument posed by the applicant, is that none of the cited references teach or suggest at least “in response to discarding the system information block, transmitting a request to reacquire the system information block if the system information block is provided on demand”.  The examiner, during said interview, articulated reasons for disagreeing with the applicant arguments.  The current amendment and arguments in the foregoing filed Arguments/Response  are similar to what was already discussed in the interview.  Below, the examiner provides counter arguments to once again address this issue.  Also the claims have been slightly remapped to be consistent with the applicant’s amendments.

The applicant argues:
1) First, none of the cited references teach or suggest transmitting a request to reacquire a discarded system information block.
2) Second, Shen teaches to set a tag to indicate that it has a dynamic SIB that is invalid, but does not teach proactively reacquiring the discarded system information block, as found in Claims 1 and 8. Shen, para. 21. Indeed, Shen teaches to wait until the dynamic SIB is received in order to replace the invalid SIB.
3) Third, none of the cited references teach or suggest that an action is performed “in response to discarding the system information block and the system information block being provided on demand.”


Examiner’s Response:
The examiner respectfully disagrees with the applicant arguments above. 

Regarding argument 1 above, the applicant merely states, “First, none of the cited references teach or suggest transmitting a request to reacquire a discarded system information block”, without providing any specific reasoning as to why this may be the case. The applicant appears to be   considering the teachings of the two references in isolation. This is a 103 obviousness rejection and it’s the combination of Shen and Johansson that teach “transmitting a request to reacquire a discarded system information block”.  Please refer to the office action above.
Regarding argument 2 above, the applicant argues “Shen teaches to set a tag to indicate that it has a dynamic SIB that is invalid, but does not teach proactively reacquiring the discarded system information block, as found in Claims 1 and 8.  Shen, para. 21. Indeed, Shen teaches to wait until the dynamic SIB is received in order to replace the invalid SIB”.  
As a first matter, the feature “proactively reacquiring the discarded system information block” is not in the claim . The invention as defined by the claims doesn’t specifically require a proactive transmission of the on-demand request.  It appears that the step of “discarding” is a trigger for the transmission of an on-demand request for reacquiring the discarded SIB. However, proactive transmission of the on-demand request could be interpreted as acting in advance of  (i.e. prior to) the actual discarding.  This could mean sending the on-demand request prior to the discarding.  However, such language is not in the claims. The applicant is encouraged to amend the claims to clearly 
As a second matter, in Shen, a tag is indeed set to specify an implicit request/indication to reacquire a discarded SIB, where the SIB is reacquired by reading a BCH broadcast transmission channel, as required by the serving cell; however, Johansson teaches that sending a request on demand for a SIB will reduce system information broadcast overhead. Thus the combination will provide for an improved system that uses a combination of broadcast and on-demand unicast request for reacquiring SIBs. 

Regarding argument 3 above, the applicant merely states, “none of the cited references teach or suggest that an action is performed “in response to discarding the system information block and the system information block being provided on demand”, without providing any specific reasoning as to why this may be the case.  The applicant appears to be considering the teachings of the two references in isolation. This is a 103 obviousness rejection and it’s the combination of Shen and Johansson that teach the action of “transmitting a request to reacquire a discarded system information block”, in response to “discarding the system information block and the system information block being provided on demand”.  Shen teaches the action of setting a tag to indicate/implicitly request that the discarded SIB needs to be received again.  Johansson teaches the action of sending an explicit on-demand request to reacquire a SIB. When combined with Shen, the modified Shen-Johansson system teaches a system which can make use of on-demand requests to reacquire discarded SIBs.  Please refer to the office action above.
Regarding argument 4 above, the applicant merely states, “none of the cited references teach or suggest that a request to require the discarded system information block is transmitted in response to discarding the system information block and the system information block being provided on demand”, without providing any specific reasoning, as to why this may be the case.  The applicant 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        3/08/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477